
	

116 S2421 IS: Disaster Contract Transparency Act of 2019
U.S. Senate
2019-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 2421
		IN THE SENATE OF THE UNITED STATES
		
			August 1, 2019
			Mr. Scott of Florida (for himself and Mr. Lankford) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental Affairs
		
		A BILL
		To amend the Robert T. Stafford Disaster Relief and Emergency Assistance Act to improve
			 accountability of disaster contracts, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Disaster Contract Transparency Act of 2019.
		2.Debris removal contract oversight
 (a)In generalTitle IV of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170 et seq.) is amended by adding at the end the following:
				
					431.Public assistance grant program eligibility and oversight for debris removal
 (a)DefinitionsIn this section— (1)the term Administrator means the Administrator of the Federal Emergency Management Agency;
 (2)the term Agency means the Federal Emergency Management Agency; (3)the term covered State means a State for which a major disaster or emergency was declared under this Act during the 5-year period preceding the date on which the State requests assistance for debris removal under the public assistance grant program;
 (4)the term covered unit of local government means a unit of local government for which a major disaster or emergency was declared under this Act during the 5-year period preceding the date on which the State requests assistance for debris removal under the public assistance grant program; and
 (5)the term public assistance grant program means the public assistance grant program authorized under sections 403, 406, 407, 418, 419, 428, and 502(a).
							(b)Eligibility
							(1)In general
 (A)Advance contact requiredExcept as provided in subparagraph (B), a covered State or covered unit of local government shall not be eligible for assistance for debris removal under the public assistance grant program, including direct Federal assistance for debris removal provided by the Corps of Engineers, unless the covered State or covered unit of local government has in effect, prior to the major disaster or emergency declaration under this Act for which the covered State or covered unit of local government is seeking debris removal assistance, an advance contract for debris removal services that collectively provides adequate coverage, as determined by the Administrator, for debris removal for the entire State.
 (B)Grace periodSubparagraph (A) shall not apply during the 1-year period beginning on the date on which a State or unit of local government becomes a covered State or covered unit of local government.
 (2)ReportingFor purposes of determining eligibility under paragraph (1), each covered State shall submit, on an annual basis, a report to the Administrator on all advanced contracts in effect for the covered State or covered units of local government within the State, including, for each advanced contract—
 (A)the name of the contractor; (B)the contract terms and conditions;
 (C)the reimbursement rates; (D)verification and oversight agreements;
 (E)geographic coverage of the contract; (F)capacity of contractor; and
 (G)debris removal assets owned by the contractor. (c)Reimbursement of debris removal contractsWith respect to reimbursing advance contracts for debris removal services described in subsection (b), the Administrator shall reimburse for such services at the lower of—
 (1)the rate of the Federal contract, if any; (2)the rate of the State advance contract, if any; or
 (3)the rate of the unit of local government advance contract. (d)Penalties for contractors (1)In generalExcept as provided in paragraph (3), any contractor who breaches or otherwise fails to honor an advance contract for debris removal service entered into with a State or unit of local government shall not be eligible for any Federal reimbursement funds for debris removal services for not less than 10 years after the date on which the advance contract is breached.
 (2)Determination of breachA determination of whether an advance contract for debris removal service is breached or otherwise not honored under paragraph (1) shall be made by a court of competent jurisdiction.
 (3)Waiver of penaltyThe Administrator may waive paragraph (1) if the Administrator determines such waiver is necessary due to—
 (A)a labor or supply shortage; or (B)no alternative contractors being available to perform the necessary services.
								(e)Oversight
 (1)In generalNot later than 180 days after the date of enactment of this section, the Administrator shall develop and implement guidance and procedures, including clear and unambiguous rules, with respect to the oversight of debris removal contracts entered into under the public assistance grant program, including, at a minimum—
 (A)a requirement that— (i)all States and units of local government receiving debris removal assistance under the public assistance grant program take the primary role in the oversight function of debris removal; and
 (ii)the Agency shall verify compliance with the requirements of this section and any regulations promulgated under this section;
 (B)guidance for State and local debris monitors regarding debris removal operations, debris operations oversight, and contractor oversight, including contractor monitoring;
 (C)checklists, job aids, eligibility requirements, contract requirements, debris management planning guidance, and other items, as determined necessary by the Administrator, for State and local debris monitors;
 (D)guidance for State and local debris monitors on how to ensure that subgrant recipients meet the grant requirements and eligibility criteria for the public assistance grant program under which the grant was awarded in all areas of the debris removal operation;
 (E)a list of the specific debris removal monitoring responsibilities expected to be completed by a State for which a public assistance grant program grant is awarded; and
 (F)a list of the specific debris removal monitoring responsibilities expected to be completed by recipients of a subgrant of a grant from a public assistance grant program.
 (2)Review and update of guidance and proceduresThe Administrator shall review and update the guidance and procedures required under paragraph (1) as appropriate, but not less frequently than once every 3 years.
							(3)Requirements
 (A)In generalIn developing the guidance and procedures required under paragraph (1), the Administrator shall— (i)except as provided in subparagraph (B), require that not later than 45 days after a grant is awarded under the public assistance grant program for debris removal, and once every 45 days thereafter for the duration of the grant, the State shall submit a report to the Administrator on the progress of the debris removal; and
 (ii)ensure that oversight of debris removal operations can be accomplished in all units of local government of a State in which debris removal operations are being carried out, such as through real-time reporting on operations.
 (B)Waiver of reporting requirementThe Administrator may waive the reporting requirement described in subparagraph (A)(i), if the Administrator determines, on a case-by-case basis, that such reporting requirement would negatively impact disaster recovery efforts.
 (f)TrainingThe Administrator shall provide training on appropriate debris removal guidance and procedures to— (1)Agency debris monitors; and
 (2)appropriate State and private entities. (g)Field presence of Federal coordinating officers (1)In generalThe Administrator shall develop a documented risk-based approach for grants awarded under the public assistance grant program that Federal coordinating officers appointed under section 302 can use to determine appropriate cost-effective field presence required for debris removal oversight.
							(2)Verifying debris amounts and reimbursement
 (A)In generalThe Administrator shall require that any entity applying for debris removal assistance under the public assistance grant program shall, as part of the assistance application, enter into a debris removal monitoring contract to conduct oversight and verification of debris removal by contractors, which shall require that one of the verification methods approved by the Administrator under subparagraph (B) be used to conduct the oversight and verification.
 (B)Verification methodsFor purposes of subparagraph (A), the Administrator shall, on an annual basis, develop and publish a list of approved verification methods, which may include—
 (i)a digital photograph of each load of debris to validate load tickets; (ii)a digital photograph of each truck used to haul debris to verify truck certifications; and
 (iii)measurements of debris piles and mulch piles for comparison and verification against a photograph described in clauses (i) and (ii).
 (3)Penalties for inaccurate accounting of debris removal amountsAny discrepancy between the reported amount of debris collected by a contractor and the verified amount, as determined using an approved verification method under paragraph (2)(B), shall incur a penalty at 2 times the reimbursement rate of the documented discrepancy..
 (b)Advance contractingSection 691 of the Post-Katrina Emergency Management Reform Act of 2006 (6 U.S.C. 791) is amended— (1)in subsection (b), by adding at the end the following:
					
 (5)Additional contractsIf it is determined under subsection (e)(2) that an advanced contract is needed for a good or service described in such subsection, the Administrator shall, to the greatest extent possible, enter into 1 or more advance contracts for that good or service.
 (6)PriorityTo the greatest extent possible, the Administrator shall use advance contracts for goods and services before making new post-disaster contract awards for the same or similar goods and services.; and 
 (2)by adding at the end the following:  (e)Annual reportsNot later than 180 days after the date of enactment of this subsection, the Administrator shall submit to the appropriate committees of Congress a report on advanced contracts that contains—
 (1)a comprehensive list of advance contracts in effect as of the date the report, which shall include— (A)the contracting entity;
 (B)the award amount; (C)the good or service being provided under the contract; and
 (D)the duration of the contract; and (2)a review of the need for advance contracts that may be lacking as of the date of the report for—
 (A)debris removal services; (B)prefabricated and portable buildings;
 (C)inspection services; (D)installation of power transmission equipment; and
 (E)other goods and services determined by the Administrator to be appropriate for advance contracts. . (c)Effective dateSubsections (b) and (c) of section 431 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act, as added by subsection (a) of this section, shall not take effect until the date that is 1 year after the date of enactment of this Act.
			
